Title: To Alexander Hamilton from David Wolfe, 8 September 1792
From: Wolfe, David
To: Hamilton, Alexander


New York September 8th 1792.
Sir
On the 12th. July 1791 you were pleased to inform me, that “my Observations were duly communicated to the Comptroller and would receive a proper consideration.”
it is now unnecessary to bestow much time on them, for I believe Colo Pickering himself will allow the truth of them. Nay stranger yet, he has to a creditor, denied giving the Officers of the Treasury the information as stated in Mr. Walcots letters respecting printed certificates bearing interest.
he is in Philadelphia and may be consulted again, he is now older & perhaps Wiser. he may now inform you (and at the same time speak the truth) that all Debts contracted since the 1st Jany 1782 were specially stipulated to be paid in specie, and that receiving a Certificate sign’d by himself Did not ban or in any wise impair any persons claim and further that those certificates were estimated by his express order, for the purpose of having them included in the General Estimate deliverd Mr. Morris on the 29th. september 1784.
I have the Honour to be   Your Obt Servant
David Wolfe
The Secretary of the Treasury
 